Citation Nr: 1016346	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Counsel




INTRODUCTION

The Veteran served on active duty from February 1951 to June 
1955.  The Veteran died in May 2006.  The appellant in this 
matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  Subsequently, the Board 
remanded this matter for additional development in April 
2009.

In March 2009 the RO issued another rating decision in which 
it denied the appellant was entitled to Dependency and 
Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. § 1318.  
The Board notes that the appellant has not perfected an 
appeal as to that issue which is not before the Board for 
consideration of this appeal.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1. At the time of his death, the Veteran was service-
connected for PTSD with major depressive disorder, with a 70 
percent disability rating; tinnitus, with a 10 percent 
disability rating; and bilateral hearing loss, with a 
noncompensable disability rating.  

2. The death certificate reported the Veteran's date of death 
as May [redacted], 2006 and noted that the immediate cause of death 
was Escherichia coli sepsis, with significant conditions 
contributing to death, but not resulting in the underlying 
cause, being urinary tract infection, paralytic ileus, and 
acute renal failure.

3.  The evidence of record does not demonstrate that a 
disability of service origin contributed to the Veteran's 
death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the 
cause of the Veteran's death have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 1310 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the appellant in letters from the 
RO dated in June 2006, August 2006 and March 2007.  These 
letters notified the appellant of VA's responsibilities in 
obtaining information to assist the appellant in completing 
her claim, and identified the appellant's duties in obtaining 
information and evidence to substantiate her claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in December 2009.  (See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 20 
Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 
Vet. App. 537 (2006)). 

The Court recently in Dingess/Hartman found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in the 
March 2007 correspondence. 

Certain additional VCAA notice requirements attach in the 
context of a claim for Dependency Indemnity and Compensation 
(DIC) benefits based on service connection for the cause of 
death.  Generally, section 5103(a) notice for a DIC case must 
include:  (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  In addition, 
the content of the section 5103(a) notice letter will depend 
upon the information provided in the claimant's application.  
Hupp v. Nicholson, 21 Vet. App. 342, 352-353 (2007).  

In this case, no notice specifically complying with Hupp was 
provided the appellant; however, the Board finds that the 
appellant was not prejudiced by this lack of notice.  It is 
clear from the written submissions and contentions of the 
appellant and her representative that she understood the 
basis of her claim.  As noted below, she essentially argued 
that the Veteran's service-connected PTSD with depressive 
disorder made him susceptible to the sepsis condition that 
was listed on the death certificate as the cause of death.  
In addition to the VCAA letters noted above, she received 
additional notice of the information and evidence needed to 
substantiate her claim as it was developed, including receipt 
of the Board's April 2009 remand.  An additional remand to 
send her a letter with the proper Hupp notice, notifying her 
that her husband was service-connected for PTSD with major 
depressive disorder, would not benefit the appellant in this 
case as she is already aware of the claim's requirements.  In 
summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
parties regarding what further evidence they should submit to 
substantiate their claims."  Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); see also Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (observing circumstances as to when a 
remand would not result in any significant benefit to the 
claimant).  In view of the above, the Board finds that the 
notice requirements pertinent to the issue on appeal have 
been met.

There is also no duty on the part of VA to provide a medical 
opinion in this case.  As noted in the discussion below, the 
Veteran's service treatment records are entirely negative for 
any indication of any of the conditions listed on his death 
certificate as the immediate or contributory causes of death.  
While the appellant believes the Veteran's service-connected 
PTSD with major depressive disorder made him susceptible to 
the listed cause of death, and a private physician provided a 
speculative medical opinion that PTSD could have or would 
have exacerbated his death, the evidentiary record does not 
show that the Veteran's cause of death is associated with an 
established service-related event, injury, or disease or is 
otherwise associated with service.  Accordingly, a medical 
opinion need not be sought in this case.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no 
prejudicial error in Board's statement of reasons or bases 
regarding why a medical opinion was not warranted because 
there was no reasonable possibility that such an opinion 
could substantiate the Veteran's claim because there was no 
evidence, other than his own lay assertion, that reflected 
that he suffered an event, injury, or disease in service that 
may be associated with his symptoms.).  See also Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (both noting that the Board 
has no obligation to obtain a medical opinion when there is 
no competent evidence that the appellant's disability or 
symptoms are associated with his service).  Accordingly, it 
is not necessary to obtain a medical opinion in order to 
decide this claim.  38 C.F.R. § 3.159(c).

The duty to assist also has been fulfilled as all relevant 
private and VA medical records have been requested or 
obtained, including reports of VA examinations of the Veteran 
and some records from his receipt of disability benefits from 
the Social Security Administration (SSA) in 1979 that have 
been associated with the claims file.  The appellant 
submitted the Veteran's death certificate, and records 
surrounding the Veteran's final hospitalization have also 
been received.  Significantly, neither the appellant nor her 
representative has identified any additional existing 
evidence that has not been obtained that is necessary for a 
fair adjudication of the claim.  There has been substantial 
compliance with all pertinent VA laws and regulations and to 
move forward with this claim would not cause any prejudice to 
the appellant.

Cause of Death - Laws and Regulations

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  The law also provides that 
service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish direct service connection, there must be (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  See Hickson 
v. West, 12 Vet. App. 247, 253 (1999).  

In order to establish entitlement to service connection for 
the cause of the Veteran's death, the evidence must establish 
that a disability of service origin caused, hastened, or 
substantially and materially contributed to the Veteran's 
death.  38 U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death 
of a Veteran will be considered to have been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  38 C.F.R. § 3.312(a).  The principal cause 
of death is one which singularly or jointly with some other 
condition was the immediate cause of death, or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death is one that contributed 
substantially or materially, combined to cause death, or 
aided or lent assistance to the production of death.  38 
C.F.R. § 3.312(c).

Factual Background and Analysis

The appellant seeks service connection for the cause of the 
Veteran's death and asserts that he had been admitted to a 
nursing home in late 2003 due to his dementia and PTSD which 
made him susceptible to the sepsis condition listed on the 
death certificate as the cause of death.

According to the record, at the time of his death, the 
Veteran was service-connected for PTSD with major depressive 
disorder, hearing loss and tinnitus.  The Veteran's death 
certificate noted that the Veteran died on May [redacted], 2006; the 
immediate cause was Escherichia coli sepsis, with the other 
significant conditions contributing to his death being 
urinary tract infection, paralytic ileus, and acute renal 
failure.  

The Veteran's service treatment records did not indicate any 
complaints of, or treatment for, sepsis, or regarding the 
endocrine system.  Furthermore, his medical reports and 
examinations in service found him not to have any 
abnormalities of the abdomen and viscera or the anus and 
rectum.  

Post-service, the Veteran underwent a VA examination in July 
1966.  There were no abnormalities noted for the kidneys, 
urinary tract, or bowels or for the lymphatic and hemic 
systems.  There was no indication of sepsis.  In addition, 
there were no abnormal findings about the ears.  There were 
no respiratory complaints or conditions since service, and no 
clinical evidence of a psychiatric illness.  A neurological 
examination, however, noted an impression of basilar 
insufficiency after the Veteran experienced blackouts 
followed by severe headaches.

VA medical records in 1967 noted that the Veteran underwent 
neurological and psychiatric evaluations in July and August 
1967 to determine whether he had a basilar artery 
insufficiency.  (The Board notes that the Veteran had been 
granted service connection for a basilar insufficiency, but 
as a result of these examinations service connection was 
later severed.)  It was noted that the Veteran's blackouts 
were not periods of loss of consciousness, but his mind 
simply went blank and he saw himself far away.  The 
neurological examination was negative and the psychiatric 
evaluation appeared inconclusive.  He was hospitalized for 
evaluation purposes in September and October 1967 at a VA 
facility where psychological testing agreed on the presence 
of organic brain disease.  It was noted that there were no 
clinical grounds for a diagnosis of basilar artery 
insufficiency since there were no features of that syndrome 
present; however, the writer agreed with the diagnosis of a 
psychiatrist and psychologist that the Veteran probably had a 
brain syndrome, possibly organic in nature.

The claims file contains several letters from third parties 
dated in 1968 that attest to the Veteran's history of 
blackouts dating back to his military service.

A VA hospital discharge record from August 1968 revealed that 
the Veteran was hospitalized after a blackout, and that he 
complained of a fever and general malaise.  He also 
complained of generalized abdominal pain, but no diarrhea or 
constipation.  Laboratory examinations were within normal 
limits.  A psychiatric consultation was done, but no major 
psychiatric disorder was found.  It was noted that the 
Veteran's condition improved.

Information in the claims file and records from the Social 
Security Administration (SSA) indicate that the Veteran was 
granted disability benefits in 1979 after falling backwards 
on stairs while working in January 1977 and suffering 
lumbosacral and cervical pain and resulting depression.  
Other records in the claims file, such as VA examinations, 
noted that the Veteran stopped working in 1975.

VA outpatient treatment records dated in the 1980s appear 
primarily to reflect orthopedic complaints and physical 
therapy.  However, a record dated in January 1987 shows that 
the Veteran was seen for anxiety and sleeping complaints.  VA 
records dated in May 1988 and June 1989 indicate that the 
Veteran had been treated on an outpatient basis for many 
years at a VA facility in his native Puerto Rico and that he 
had a diagnosis of major depression.

A private medical record from a Florida psychiatrist, dated 
in April 1988, revealed that the Veteran had been suffering 
from hallucinations, insomnia, irritability, and blackout 
spells for many years.  The Veteran had moved to Florida from 
Puerto Rico in 1977 and told the psychiatrist that he had 
been treated in Puerto Rico for 10 years.  Diagnosis was 
major depressive episode with psychotic features.

An undated signed statement from M.R., M.D., a private 
psychiatrist in Puerto Rico, noted that his office had 
provided psychiatric treatment to the Veteran from April 1979 
to June 1987.  The psychiatrist reported that the Veteran's 
symptoms were compatible with a diagnosis of major 
depression.

VA outpatient treatment records dated in 1997 and 1999 note 
treatment primarily for orthopedic complaints and 
medications.

The Veteran underwent a VA mental examination in November 
1999.  It was noted that he appeared quite anxious during the 
mental status examination.  The examiner reported that the 
Veteran endorsed symptoms consistent with PTSD and major 
depression which were likely secondary to his military 
service.

In another November 1999 VA examination it was noted that the 
Veteran had constipation and was on daily Metamucil.  A blood 
count and urinalysis were within normal limits and a chest X-
ray study was normal.  Diagnoses were generalized 
degenerative osteoarthritis and peripheral neuropathy.  There 
was no evidence of any circulatory problem besides mild 
venous insufficiency causing leg cramps.  The VA examiner in 
another November 1999 audiological examination diagnosed 
moderate sensorineural hearing loss bilaterally.  In a 
further VA ear examination, an examiner opined that both 
tinnitus and the moderate sensorineural hearing loss were 
more likely than not due to acoustic trauma while in service.  

A January 2000 VA medical record noted the Veteran had been 
in treatment for his chronic and severe PTSD since June 1999 
at a VA clinic.

An April 2000 VA clinic record noted the Veteran was fitted 
with hearing aids.

The Veteran was admitted to the psychiatric unit of a VA 
Medical Center for 10 days in July 2000 for further 
evaluation of his progressive feelings of depression after 
experiencing auditory hallucinations and periods of crying.  
He was started on previous medications as well as a low dose 
of Haldol for his psychotic features.  There was no 
aggressive or agitated behavior and he responded well to a 
treatment plan.  

October 2001 VA medical records noted treatment for PTSD.  
The Veteran complained of nightmares and intrusive memories 
after the terrorist attacks.  He said that spirits of his 
deceased buddies from Korea talked to him during the past 
week.  On another occasion he spoke about a faceless man he 
saw in his room at night.  He was told to continue therapy.

An August 2002 medical opinion by a VA psychiatrist revealed 
that the Veteran suffered from moderate to severe PTSD and 
from a major depression with psychotic features that can be 
exacerbated by periods of stress.  She also opined that 
symptoms of either disorder were overlapping, such as 
difficulty in concentration, sleep problems, irritability, 
and anxiety.

The Veteran underwent several VA examinations in April 2003.  
In the vascular examination, the Veteran told the examiner 
that he could not remember any specific cold injury from 
service in Korea, but that he suffered from numbness and 
lower extremity edema during that time.  The Veteran never 
suffered amputations or tissue loss.  Final assessment was of 
a very mild venous insufficiency.  Another examiner examined 
the Veteran's right knee and ankle a year after his total 
right knee replacement.  No findings were made whether these 
joints developed disabilities as a result of cold exposure 
while on active duty in the Korean war.  A third neurological 
examination noted evidence for a mild cognitive impairment 
versus early dementia and that the Veteran was unable to 
complete a mini mental status examination.  The sensory 
examination was unreliable and there were no clinical 
findings of neuropathy.  The examiner opined, therefore, that 
there was no evidence to suggest a peripheral neuropathy 
secondary to an in-service cold injury.

The Veteran was also provided a VA mental examination in 
April 2003.  During the interview the Veteran endorsed 
moderate problems with memory and concentration.  He told the 
examiner that he felt paranoid at work at times when he was 
employed before 1975.  It was noted that the Veteran's last 
job was in maintenance in 1975 and that in 1979 he received 
SSA disability benefits for a nervous condition.  The 
examiner found that the Veteran suffered from both PTSD and 
recurrent major depressive disorder, which was moderate to 
severe with psychotic features.  He felt that the symptoms of 
both disorders tended to overlap and that it was not possible 
to separate them.  

In a June 2003 rating decision, the Veteran was granted 
service connection for a major depressive disorder, which was 
combined with his service-connected PTSD. 

In an August 2003 VA clinic record, L.J.L., a VA staff 
psychiatrist, wrote that she could not separate out the 
Veteran's mood disorders from the cognitive impairment of 
early dementia, so she could not state that his not being 
able to work was directly related to his PTSD and major 
depressive disorder.  She said that the Veteran reported he 
had not worked since the 1970s due to paranoia, which she 
claimed was related to his service-connected disabilities.  
In another August 2003 VA medical record, Dr. L.J.L. noted 
that the Veteran had not taken his prescribed Prozac, 
Seroquel or Aricept for two months, but instead had taken an 
over-the-counter herbal product for memory problems because 
he thought it was better and feared dependence on the 
prescribed medications.  She also noted a February 2003 CT 
scan of the brain, which showed a mild degree of brain 
atrophy.

In October 2003 the Veteran was admitted to a VA psychiatric 
ward for stabilization and medication management.  Past 
history included: PTSD, dementia, depression, degenerative 
joint disease of the neck, chronic back pains, hyperplasia of 
prostate, chronic blackouts since 1951, intestinal gangrene 
in 1992, right shoulder surgery in 1999, and a colonoscopy 
and upper endoscopy in 2000.  On mental status examination, 
the Veteran was diagnosed with dementia, history of PTSD, 
history of major depressive disorder, and rule out delirium.  

In December 2003 the Veteran was seen at a private hospital 
for altered mental status.  The Veteran had a lumbar puncture 
done and appeared confused in the emergency room.  There was 
no sign of any acute respiratory distress.  He was placed in 
a Posey restraint and kept in the hospital for a neurological 
consultation and a magnetic resonance imaging (MRI) scan.  

November 2004 VA medical records completed by M.G.T., a 
licensed social worker, noted that the Veteran had been 
placed in a nursing home (the Palms at Park Place) in 
December 2003 under Medicare and Medicaid subsequent to his 
one-week hospital stay.  He was to be transferred to Conway 
Lakes Health and Rehabilitation Center (CLHRC), a VA contract 
facility, after being awarded 100 percent service connection 
benefits.  It was noted that the Veteran had been suffering 
from PTSD and had not worked for the past 30 years.  He was 
diagnosed with major depressive disorder as well as PTSD and 
dementia.  It was noted that the Veteran was bedbound needing 
total care and was unable to complete activities of daily 
living.  His spouse reported that the Veteran was able to 
make family decisions about 15 years ago, but his mental 
condition kept deteriorating.

Nursing home records from CLHRC dated from November 2004 to 
April 2006 show treatment for a variety of medical and mental 
health problems, including wounds, weight loss, diabetes, and 
dementia.  November 2004 psychiatric care records noted a 
diagnosis of dementia and that the Veteran spent almost the 
entire day with his eyes closed, even though he might be 
awake.  A December 2004 laboratory record noted that a urine 
culture revealed 20,000 colony-forming units of Escherichia 
coli with susceptibility to follow.  A progress note that 
month revealed that the Veteran did not verbalize, but 
responded to touch, and that his hearing and vision were 
adequate.  A February 2005 medical record noted that the 
Veteran was totally dependent on staff for all activities of 
daily living.  A March 2005 progress note revealed that the 
Veteran received individualized interventions in and out of 
his room, including tactile stimulation, music, hand 
massages, and reading to the patient.  It was noted that the 
Veteran made eye contact during these interventions.  A May 
2005 progress note revealed that the Veteran was alert with 
confusion due to a diagnosis of dementia.  His mood was 
stable and he was noted to be up often in a recliner or 
gerichair passively participating in group activities.

In a May 2004 rating decision the Veteran was granted a total 
disability rating based on individual unemployability (TDIU), 
effective December 18, 1998.

In a May 2004 signed statement, the Veteran wrote that he was 
dropping all remaing appeals for VA compensation after he was 
notified of a higher rating for his PTSD with major 
depressive disorder and the award of his TDIU claim.

In October 2005 the Veteran was admitted to Florida 
Hospital/East Orlando (FHEO) on orders of Dr. V.J. for deep 
vein thrombosis (DVT).  Recurrent GI bleeds were noted.  Past 
medical history included: cerebrovascular accident (CVA), 
multiple contractures, dementia, diabetes mellitus type 2, 
history of peptic ulcer disease and upper GI bleed, chronic 
anemia, recurrent pneumonia, and recurrent urinary tract 
infections.  A urinalysis was positive for urinary tract 
infection.  X-ray film of the kidneys revealed a bowel gas 
pattern that could represent an ileus.  

Upon readmission to the nursing home in October 2005, 
diagnoses included: CVA, gastrointestinal bleed, dementia, 
diabetes, and a peg tube placement.  A February 2006 progress 
note revealed that all of the Veteran's needs were 
anticipated by staff, or family on their daily visits, as the 
Veteran was unable to communicate his needs.

The file includes the Veteran's medical records from his 
terminal hospitalization at FHEO in May 2006.  He was brought 
to the hospital on May 2, 2006, from the nursing home due to 
severe shortness of breath and fevers and found to be in 
severe respiratory distress.  He was demented and unable to 
give any history.  His condition was said to be consistent 
with a sepsis syndrome and pneumonia and his outcome was 
noted as poor.  Several lab abnormalities were noted and 
examination revealed ileus and no free air with gas seen 
within the rectum.  A chest X-ray revealed bilateral 
pulmonary infiltrates.  The Veteran was placed in intensive 
care for nephrology and acute care consultations.  The family 
signed a Do Not Resuscitate (DNR) order and refused 
intubation.  Blood cultures clearly revealed gram-negative 
bacteria that were identified as Escherichia coli.  On May 4, 
2006, the Veteran was switched to DNR comfort status and no 
further aggressive treatment was provided until the Veteran 
died on May [redacted], 2006.  Final diagnoses were listed as: 
nosocomial pneumonia, sepsis syndrome, gram-negative 
bacteremia, dehydration with acute renal failure, dementia, 
CVA, and diabetes mellitus.

Dr. V.J., the Veteran's physician at CLHRC, submitted 
correspondence dated in August 2006 that revealed the Veteran 
had been admitted to the nursing home with diagnoses of CVA, 
multiple contractures, dementia, diabetes, history of peptic 
ulcer disease and upper GI bleed, chronic anemia, recurrent 
urinary tract infections, and recurrent pneumonia.  She also 
wrote that the Veteran deteriorated and died secondary to his 
multiple morbid conditions.  

In June 2007 correspondence, Dr. V.J. of CLHRC noted that the 
Veteran was admitted to that nursing home on November 12, 
2004 with dementia and PTSD.  On May 1, 2006 he was 
discharged to the hospital with an infection and never 
readmitted to the nursing home.  An accompanying form noted 
that the Veteran's admitting diagnoses in November 2004 were: 
gastrointestinal hemorrhage, dementia without behavioral 
disturbance, senile depression, CVA, debility, and an open 
foot wound.  Other diagnoses listed included: organic brain 
syndrome, ureter injury (closed), psychosis, anorexia, venous 
thrombosis, diabetes mellitus type 2, joint stiffness in the 
neck, aphasia, and aortic valve disorder.

Dr. V.J. stated in August 2007 correspondence that the 
Veteran was diagnosed with organic brain syndrome with 
persistent vegetative state and with a history of psychosis 
with advanced dementia.  She wrote that he was in a 
persistent vegetative state secondary to a cerebrovascular 
accident with advanced dementia and psychosis under her care.  
In her opinion, the Veteran could have had PTSD earlier, 
prior to his nursing home admission, and that PTSD would have 
or could have (the handwriting is not completely legible at 
this point) exacerbated his death.  She wrote that it was 
highly possible that the Veteran had PTSD with advanced 
dementia and psychosis.

In a January 2010 brief, the appellant's representative 
argued that the appellant believed the Veteran was 
hospitalized in a nursing home due to PTSD with dementia and 
that she felt that if he had not been in the nursing home for 
treatment of this service-connected condition then he would 
still be alive.  She also believed that the Veteran's 
hospitalization made him susceptible to catching sepsis.  He 
noted that in an October 2003 VA clinic record Dr. L.L. 
stated that the Veteran had not worked since the 1970s due to 
paranoia and attributed this to his service-connected 
disabilities.  Further, the representative noted that in a 
November 2004 VA record a licensed social worker stated that 
the Veteran's dementia was the diagnosis requiring nursing 
home care.  The representative contended that this was a 
manifestation of the Veteran's psychiatric condition.

As previously stated, the Veteran's death certificate noted 
that the Veteran died on May [redacted], 2006; the immediate cause was 
Escherichia coli sepsis, with the other significant 
conditions contributing to his death being urinary tract 
infection, paralytic ileus, and acute renal failure.  No 
medical opinions as to the etiology of any of these medical 
conditions are of record.  

In light of the evidence, the Board finds that entitlement to 
service connection for the cause of the Veteran's death is 
not warranted.  The evidence does not reveal that the sepsis 
which caused the Veteran's death is associated with either 
the Veteran's period of active service or his service-
connected disabilities.  It is noted that service connection 
has never been established for sepsis, urinary tract 
infection, paralytic ileus, or a kidney condition, nor were 
any such problems diagnosed in service or during the first 
post-service year.  Moreover, the post-service medical 
evidence does not reflect that any of these conditions were 
diagnosed until decades after the Veteran's discharge from 
service in 1955.  The Court has held that the fact that there 
was no record of any complaint, let alone treatment, 
involving the Veteran's condition for many years could be 
decisive.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000) (evidence of a prolonged period without medical 
complaint, and the amount of time that elapsed since military 
service, can be considered as evidence against a claim).  
Finally, the file contains no credible medical or lay 
evidence or opinion linking any of the conditions listed on 
the death certificate to the Veteran's period of service or 
to any service-connected disorder.

The appellant's primary contention is that the Veteran's 
service connected PTSD with depressive disorder contributed 
to his cause of death.  In order to be a contributory cause 
of death, it must be shown that there were "debilitating 
effects" due to a service-connected disability that made the 
veteran "materially less capable" of resisting the effects 
of the fatal disease or that a service-connected disability 
had "material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).  The Board notes that there is no 
medical evidence in the record that the Veteran's PTSD with 
depressive disorder made him susceptible to sepsis or to the 
other three underlying conditions listed on the death 
certificate.  There has been no medical evidence submitted 
even suggesting that nursing home patients and/or those with 
psychiatric conditions are especially prone to sepsis, 
urinary tract infections, a paralytic ileus, or acute renal 
failure.

In this regard, the Board notes that the appellant and her 
representative appear to be asserting that the Veteran's 
dementia was part of his service-connected PTSD with major 
depressive disorder disability.  However, the medical records 
indicate that the Veteran also suffered from cerebral-
vascular accident (CVA).  In any case, dementia is not listed 
on the death certificate.  The Board notes that a VA staff 
psychiatrist wrote in August 2003 that she could not separate 
out the Veteran's mood disorders from the cognitive 
impairment of early dementia, so therefore she could not 
state his not being able to work was directly related to his 
service-connected PTSD with major depressive disorder.  In 
August 2007 correspondence, Dr. V.J., the Veteran's nursing 
home physician, opined that it was highly possible that the 
Veteran had PTSD with advanced dementia and psychosis.  Dr. 
V.J. also asserted that the Veteran's PTSD would have or 
could have exacerbated the Veteran's death; though an 
explanation of the mechanics of such an exacerbation was not 
provided.  The appellant and her representative present the 
August 2007 nursing home physician's statement as evidence 
that the Veteran's PTSD with major depressive disorder was a 
contributory cause of death.  

However, such an interpretation is unsubstantiated, 
attenuated and entirely speculative.  The use of the words 
"would have" or "could have" makes the doctor's opinion 
speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28 (1998) quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not" language by 
physician is too speculative).  The August 2003 VA 
psychiatrist's comment on a possible relationship between 
early dementia and PTSD in her employability opinion was 
negative in terms of a nexus ("could not state . . . was 
directly related to") and did not directly address the cause 
of death.  Therefore, the Board finds these opinions to be of 
little probative value due to their speculative nature and 
the fact that there is no indication that they were offered 
based on review of the claims folder and pertinent medical 
records.  In addition, Dr. V.J. has provided no rationale for 
her opinion.  Moreover, the Board notes that Dr. V.J. failed 
to list PTSD with major depressive disorder as one of the 
Veteran's diagnoses in the earliest of her three statements 
shortly after the Veteran had died.  In her August 2006 
statement, in fact, she concluded that he died secondary to 
his multiple morbid conditions, but none of the Veteran's 
service-connected disabilities was included on her list of 
conditions.

The appellant failed to support her claim by not providing 
medical evidence demonstrating a nexus between the Veteran's 
PTSD with major depressive disorder and sepsis, urinary tract 
infection, paralytic ileus or renal failure.  A claimant has 
the responsibility to present and support a claim for 
benefits under the laws administered by VA.  See 38 U.S.C.A. 
§ 5107(a).  The appellant was clearly advised of the need to 
submit medical evidence of a relationship between the causes 
of death and either the Veteran's service or his service-
connected disabilities.

Essentially, in this case, medical evidence is required to 
establish a causal connection between service or a disability 
of service origin and the Veteran's death.  See Van Slack v. 
Brown, 5 Vet. App. 499, 502 (1993).  In this case, however, 
the record contains no competent or probative evidence of a 
causal (primary or contributory) link between the Veteran's 
service connected PTSD with major depressive disorder and any 
of the causes of his death; nor is there any indication that 
any of the listed causes of death are etiologically linked to 
service or to any service-connected disorder.  Moreover, the 
Veteran suffered from numerous serious and severe medical 
conditions during his final years, including non service-
connected CVA, hypertension, diabetes, a heart condition, 
gastrointestinal bleeding, anemia, urinary tract infections, 
and pneumonia.  There is no reason to believe that his 
service-connected conditions as opposed to his nonservice-
connected disorders were the primary or only causes of his 
declining health, including his contraction of sepsis.  
Significantly, he died from sepsis with accompanying urinary 
tract infection, paralytic ileus, and acute renal failure; 
his deteriorating mental health was not identified as even a 
contributory cause of his death.

The appellant and her representative have made lay assertions 
that the Veteran's death was causally or etiologically 
related to service.  The United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that lay 
evidence is one type of evidence that must be considered and 
competent lay evidence can be sufficient in and of itself.  
The Board, however, retains the discretion to make 
credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Indeed, the 
medical evidence of record provides no basis to link the 
Veteran's death to service.  The appellant can attest to 
factual matters of which she has first-hand knowledge; for 
example, she is competent to report what she experienced or 
observed.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, she and her representative are not medical 
professionals, and their beliefs and statements about medical 
matters do not constitute competent evidence on matters of 
medical etiology or diagnosis; indeed, the question of 
causation in this case involves complex medical questions 
beyond which the appellant and her representative are capable 
of addressing in their capacity as lay persons.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's honorable and 
faithful service to the United States.  The Board, however, 
is obligated to decide cases based on the law and the 
evidence, and not on equity.  See Harvey v. Brown, 6 Vet. 
App. 416, 425 (1994).  In reaching this decision the Board 
considered the doctrine of reasonable doubt, but the 
preponderance of the evidence is against the claim, and the 
doctrine, therefore, is not applicable.  Gilbert v. 
Derwinski,  1 Vet. App. 49 (1990).  Therefore, the claim is 
denied.


ORDER

Service connection for the cause of the Veteran's death is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


